DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed 3/22/2022 in which Claims 2 and 15-16 have been cancelled, Claims 1, 3, 7, and 9 are currently amended.
Claims 1 and 3-14 are currently rejected.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 22, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Applicant Remarks page 6, filed on March 22, 2022, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejection has been withdrawn. 
Response to Amendment
Regarding 35 U.S.C. § 112(b), the claims have been amended to overcome the previous rejection. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn. 
Applicant's arguments filed on March 22, 2022 with respect to 35 U.S.C. § 103 have been fully considered but they are not persuasive. The Applicant argues:
“Applicant traverses any rejection of claim 1 as being unpatentable over Heck in view of Watanabe because neither Heck nor Watanabe, alone or in combination, provides any teaching that informs a person having ordinary skill in the art about a vehicle perception packet, and thus are incapable of either of the following steps that are recited in Applicant’s claim 1:
‘generate, via the spatial monitoring system, a vehicle perception packet ...
communicate, via the telematics communication system, the vehicle perception packet to a remotely located controller.’
(Applicant’s claim 1)
In the instant case, there is no suggestion in Heck of the limitations of either generat[ing] a vehicle perception packet, or communicat[ing] ... the vehicle perception packet as recited in Applicant’s claim 1. No portion of Watanabe is cited by the Office to provide such teaching, and a review of Watanabe by the Applicant fails to find such teaching. As such, Watanabe fails to compensate for that which Heck lacks. For at least this reason, Applicant's claim 1 is patentably distinguishable and thus allowable over the cited art.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. Paragraph [0039] in the specification of the present applications defines a vehicle perception packet as the following: “Each [Vehicle Perception Packet] encapsulates the following information, by way of non-limiting examples: depth (distance); visual descriptors e.g., an RGB or HSV color histogram, SURF, or another image feature vector; lane-level lateral position; speed estimation of each detected object; and geo- spatial positioning information of the observing vehicle together with a corresponding time stamp.”
Watanabe [0029] discloses “The traveling data may comprise, for example, but not limited to, speed of a moving object…” Watanabe [0051] discloses that there may be a plurality of objects. Therefore, Watanabe teaches a speed estimation of each of the plurality of the objects. 
Watanabe [0053] discloses “The context mapping component (213) may provide geospatial functions, including map matching, road geometry data retrieval, shortest path search for global road networks, and real-time traffic event manipulation. The map matching is used for matching the raw GPS location coordinates from a moving object to the coordinates of the actual mapped road network.” Watanabe [0073] further discloses “The prediction probability history (402) shows time or time stamp at x axis and a prediction probability per predicted route at y axis.” Therefore, Watanabe teaches a corresponding time stamp.
Additionally, Heck [0013] discloses “The vehicle can be driven by a human driver, be automatically controlled, be telematically (e.g., remotely, teleoperatively, etc.) controlled, or be otherwise controlled.” Heck [0029] discloses “The geographic risk map is preferably determined by a remote computing system based on vehicle event data aggregated from a plurality of vehicles (e.g., having associated onboard vehicle systems), but can alternatively be determined on-board the vehicle (e.g., a vehicle ECU, vehicle processor, auxiliary processor on the vehicle, etc.), a local user device, or by any other suitable system, wherein the sampled sensor signals and/or data derived therefrom can be transmitted to the remote computing system for analysis.” Therefore, Heck teaches communicating via the telematics communication system.
For these reasons, the combination of Heck and Watanabe do teach “generat[ing] a vehicle perception packet, and communicat[ing] ... the vehicle perception packet,” as argued by the Applicant.
The Applicant further argues:
“Furthermore, the claimed concept of generat[ing] a vehicle perception packet as employed in Applicant’s invention and as set forth in the claims is not trivial, and instead involves collect[ing] real-time data associated with a plurality of objects that are disposed on the portion of the roadway...wherein the ... real-time data [is] related to a distance, a visual descriptor, a lane-level lateral position, and a speed estimation of each of the plurality of the objects, a corresponding time stamp, and a geo-spatial positioning of the connected vehicle.
In contrast, Heck is concerned with gathering, over an extended period of time, data related to collision events and near-collision events in a geographic area to determine a safety-weighted or risk-weighted route between an origin and a destination that minimizes risk. Heck collects vehicle event data that can be used to generate geographic risk maps, which can be subsequently provided to secondary vehicles. As such, real-time data related to a distance, a visual descriptor, a lane-level lateral position, and a speed estimation of each of the plurality of the objects, a corresponding time stamp, and a geo-spatial positioning of the connected vehicle is of no value to Heck in generating geographic risk maps. Therefore, it would change the principle of operation of Heck to be modified to incorporate any teaching of Watanabe in a manner that includes the aforementioned elements of Applicant’s claim. For at least this reason, Applicant's claim 1 is patentably distinguishable and thus allowable over the cited art.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. As outlined above, Heck in combination with Watanabe does teach “real-time data related to a distance, a visual descriptor, a lane-level lateral position, and a speed estimation of each of the plurality of the objects, a corresponding time stamp, and a geo-spatial positioning of the connected vehicle,” as argued by the Applicant. Also as previously cited, Heck [0014] discloses “The method is preferably performed in real- or near-real time…[the method can] be performed in response to occurrence of a performance event (e.g.,…object proximity detection).” An action that is executed in response to the occurrence of an event is an action that occurs in real-time. Furthermore, Watanabe [0034] discloses “In a connected vehicle solution, sensor data may be transmitted from a vehicle to a server, and then the server analyzes the sensor data to obtain, for example, real-time traffic information, up-to-date maps or weather information or to apply the analyzed data to various solutions.” Watanabe [0029] also discloses “The moving object may transmit traveling data to the server computer. The traveling data may comprise, for example, but not limited to, speed of a moving object, information on driving location and/or driving direction, state parameters of the automotive traveling process, identifier of a moving object or any user device associated with a moving object, or real-time, mileage and other status information. For these reasons, the Examiner maintains the 35 U.S.C. § 103 rejection for claims 1 and 3-8 as being unpatentable over Heck in view of Watanabe.
With respect to the amendments in claim 9, Schmitz et al. was previously cited as pertinent prior art that teaches these elements. Therefore claims 9-14 are now rejected as being unpatentable over Heck in view of Watanabe, further in view of Schmitz (see 35 U.S.C. § 103 rejection below). The reference citations have been reorganized for clarity based on further search and consideration.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heck et al. (U.S. Patent Application Publication No. 20180276485 and hereinafter, “Heck”) in view of Watanabe (U.S. Patent Application Publication No. 20200166372).

Regarding claim 1, Heck teaches the connected vehicle, comprising:
a satellite navigation system;
Heck [0016] discloses “…location systems (e.g., GPS, cellular trilateration systems, short-range localization systems, dead-reckoning systems, etc.)”
a spatial monitoring system;
Heck [0012] discloses “The method 100 functions to convert vehicle event data into a spatial mapping of quantifiable driving risk factors, and utilize the spatially mapped, quantifiable driving risk factors to route a vehicle based on risk (e.g., minimizing risk, maximizing safety, mitigating risk, etc.).”
and a telematics communication system;
Heck [0013] discloses “The vehicle can be driven by a human driver, be automatically controlled, be telematically (e.g., remotely, teleoperatively, etc.) controlled, or be otherwise controlled.”
wherein the spatial monitoring system is arranged to monitor a portion of a roadway on which the connected vehicle is operating, including: collect real-time data associated with a plurality of objects that are disposed on the portion of the roadway
Heck [0028] discloses “In a variation, the spatial zones can be categorized by a type of roadway or roadway feature of the roadway(s) within the spatial zones of the geographic region. In a specific example of this variation, a first subset of the set of spatial zones is associated with a junction between two or more roadways per spatial zone (e.g., an intersection), and a second subset of the set of spatial zones is associated with one roadway per spatial zone in the second subset (e.g., a roadway segment).”
Heck [0041] discloses “detecting the object, determining the object parameters, recording the second video, determining the user behavior score, generating the local risk map, and detecting the near-collision event in real-time by a processor of an onboard vehicle system.”
The Examiner notes that the near-collision event that is detect in real-time is associated with a plurality of objects, as described in Heck [0038].
generate, via the spatial monitoring system, a vehicle perception packet based upon an input from the satellite navigation system and the real-time data associated with the plurality of objects that are disposed on the portion of the roadway being monitored by the spatial monitoring system;
Heck [0014] recites “object proximity detection,” and [0016] further recites “The sensors include…proximity sensors (e.g., range-finding systems, short-range radios, etc.)…”
Heck [0018] discloses “The processor can optionally store a virtual mapping that associates the relative position of one or more points (e.g., pixels) in the exterior-facing camera's field of view (or recorded image) with a position of one or more points (e.g., pixels) in the interior-facing camera's field of view (or recorded image).”
Heck [0033] discloses “Block S110 preferably includes detecting a set of near-collision events, which functions to identify high-risk vehicle events within the geographic region…including swerving (e.g., adjusting the lateral position of the vehicle…”
Heck [0063] further discloses “Additional or alternative vehicle context parameters can include: …vehicle position relative to lane markings or other road markings…”
Heck [0029] discloses “The geographic risk map is preferably dynamically determined (e.g., generated or updated) in real-time, near-real time, at a predetermined frequency, or at any other suitable time, but can be predetermined (e.g., static) and retrieved based on a driving parameter value (e.g., route request, navigation request, driver identifier, vehicle identifier, geographic location, refresh frequency, etc.), or otherwise determined and/or retrieved. The geographic risk map is preferably determined by a remote computing system based on vehicle event data aggregated from a plurality of vehicles…”
wherein the vehicle perception packet includes real-time data related to a distance, a visual descriptor, a lane-level lateral position
Heck [0014] discloses “The method is preferably performed in real- or near-real time… alternatively be performed in response to occurrence of a performance event…object proximity detection…”
The Examiner notes that a response to object proximity detection involves real-time data.
Heck [0016] further discloses “The sensors include…proximity sensors (e.g., range-finding systems, short-range radios, etc.)…”
Heck [0018] discloses “The processor can optionally store a virtual mapping that associates the relative position of one or more points (e.g., pixels) in the exterior-facing camera's field of view (or recorded image) with a position of one or more points (e.g., pixels) in the interior-facing camera's field of view (or recorded image).”
Heck [0033] discloses “Block S110 preferably includes detecting a set of near-collision events, which functions to identify high-risk vehicle events within the geographic region…including swerving (e.g., adjusting the lateral position of the vehicle…” Heck [0063] further discloses “Additional or alternative vehicle context parameters can include: …vehicle position relative to lane markings or other road markings…”
communicate, via the telematics communication system, the vehicle perception packet to a remotely located controller.  
Heck [0013] discloses “The vehicle can be driven by a human driver, be automatically controlled, be telematically (e.g., remotely, teleoperatively, etc.) controlled, or be otherwise controlled.”
Heck [0029] discloses “The geographic risk map is preferably determined by a remote computing system based on vehicle event data aggregated from a plurality of vehicles (e.g., having associated onboard vehicle systems), but can alternatively be determined on-board the vehicle (e.g., a vehicle ECU, vehicle processor, auxiliary processor on the vehicle, etc.), a local user device, or by any other suitable system, wherein the sampled sensor signals and/or data derived therefrom can be transmitted to the remote computing system for analysis.”
Heck in combination with Watanabe teaches:
predict motion of each of the plurality of objects based upon the real-time data associated with the plurality of objects;
Watanabe [0005] discloses “The method may include displaying on a map, in a superimposing manner: …(iii) a travel prediction predicted real-time on the basis of the plurality of patterns. Movement tendencies, travel prediction, and other results may be determined using machine learning using travel history as input.”
Watanabe [0053] discloses “The real-time traffic event manipulation is used for adding real-time map-matched events, such as traffic conditions, to improve route planning results.”
a speed estimation of each of the plurality of the objects, a corresponding time stamp, and a geo-spatial positioning of the connected vehicle;
Watanabe [0029] discloses “The traveling data may comprise, for example, but not limited to, speed of a moving object…”
Watanabe [0053] discloses “The context mapping component (213) may provide geospatial functions, including map matching, road geometry data retrieval, shortest path search for global road networks, and real-time traffic event manipulation. The map matching is used for matching the raw GPS location coordinates from a moving object to the coordinates of the actual mapped road network.” Watanabe [0073] further discloses “The prediction probability history (402) shows time or time stamp at x axis and a prediction probability per predicted route at y axis.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the telematics system disclosed in Heck to incorporate prediction of motion of objects and vehicle perception packet elements, as taught in Watanabe, to “enhance vehicle systems in order to increase vehicle safety and/or operator driving performance” (Watanabe [0097]).

Regarding claim 3, Heck in combination with Watanabe teaches the connected vehicle of claim 1, wherein Watanabe further teaches:
the spatial monitoring system being arranged to monitor a portion of a roadway on which the connected vehicle is operating to predict motion of each of the plurality of objects based upon the real-time data from the plurality of objects comprises the spatial monitoring system being arranged to predict motion of each of the plurality of objects based upon the real-time data by linearly extrapolating geo-spatial positioning of each of the plurality of objects.  
Watanabe [0005] discloses “The method may include displaying on a map, in a superimposing manner: …(iii) a travel prediction predicted real-time on the basis of the plurality of patterns. Movement tendencies, travel prediction, and other results may be determined using machine learning using travel history as input.”
Watanabe [0053] discloses “The real-time traffic event manipulation is used for adding real-time map-matched events, such as traffic conditions, to improve route planning results.”
Watanabe [0053] discloses “The map matching is used for matching the raw GPS location coordinates from a moving object to the coordinates of the actual mapped road network.”
The Examiner notes that raw GPS location coordinates of a moving object is synonymous to the real-time location of a moving object.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spatial monitoring in Heck to incorporate the prediction of motion of objects, as taught in Watanabe, to “enhance vehicle systems in order to increase vehicle safety and/or operator driving performance” (Watanabe [0097]).

Regarding claim 4, Heck in combination with Watanabe teaches the connected vehicle of claim 1, wherein Heck further teaches:
the spatial monitoring system being arranged to monitor the portion of the roadway on which the connected vehicle is operating to collect real-time data associated with a plurality of objects comprises the spatial monitoring system being arranged to monitor objects that are travelling in the same direction on the portion of the roadway.  
Heck [0012] discloses “The method 100 functions to convert vehicle event data into a spatial mapping of quantifiable driving risk factors, and utilize the spatially mapped, quantifiable driving risk factors to route a vehicle based on risk (e.g., minimizing risk, maximizing safety, mitigating risk, etc.). The method 100 can also function to provide a geographic risk map to third parties (e.g., as a service, in substantially real-time, as a data layer for a navigation application, etc.). The method 100 can additionally or alternatively have any suitable function.”
Heck [0023] discloses “In one example, the method can monitor (e.g., determine risk scores for, in generating a geographic risk map) a limited geographic region about the vehicle for near-collision events (e.g., only a region encompassing the anticipated route or approximate direction and duration of travel).”

Regarding claim 5, Heck in combination with Watanabe teaches the connected vehicle of claim 1, wherein Watanabe further teaches:
the vehicle perception packet includes a geo-spatial position, speed and trajectory for the connected vehicle based upon the input from the satellite navigation system and the spatial monitoring system.  
Watanabe [0028] discloses “The moving object may further comprise a GPS unit or any appropriate location device for obtain information on position or geolocation of the moving object itself.”
 Watanabe [0029] discloses “The moving object may transmit traveling data to the server computer. The traveling data may comprise, for example, but not limited to, speed of a moving object, information on driving location and/or driving direction, state parameters of the automotive traveling process, identifier of a moving object or any user device associated with a moving object, or real-time, mileage and other status information.”
Watanabe [0002] discloses “Moving objects, such as vehicles, rapidly become “connected vehicles” that access, consume, and create information and share it with drivers, passengers, public infrastructure, and machines including other vehicles.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spatial monitoring in Heck to incorporate determining the geo-spatial position, speed, and trajectory of objects, as taught in Watanabe, to “enhance vehicle systems in order to increase vehicle safety and/or operator driving performance” (Watanabe [0097]).

Regarding claim 6, Heck in combination with Watanabe teaches the connected vehicle of claim 1, wherein Heck further teaches:
the spatial monitoring system is configured to determine a linear range, relative speed, and trajectory of the connected vehicle relative to one of the objects.  
Heck [0033] discloses “A near-collision event can be a circumstance requiring an evasive maneuver by the vehicle operator; a circumstance wherein the vehicle has greater than a threshold probability of colliding with an object; or be otherwise defined. Near-collision events and related high-risk behaviors can include: tailgating (e.g., driving within a threshold distance behind a leading vehicle, wherein the threshold distance can be speed-dependent)…”
The Examiner notes that determining the distance between the vehicle and an object behind it is considered a linear range.
Heck [0038] discloses “Object parameters for an object that can be determined in conjunction with one or more portions of the method…can include…the object’s risk map (e.g., transmitted using V2V or V2X communications) …estimated time to collision (e.g., determined based on object kinematics and/or anticipated trajectory, host vehicle kinematics and/or anticipated trajectory, etc.)”
The Examiner notes that V2V or V2X communication describes connected vehicles.

Regarding claim 7, Heck in combination with Watanabe teaches the connected vehicle of claim 1, wherein Heck further teaches:
the remotely located controller comprises a roadside unit that is disposed to monitor the portion of the roadway.  
Heck [0040] discloses “…auxiliary sensors (e.g., sensors in the ambient environment configured to monitor object parameters, such as security cameras, in-road weight sensors, etc.)”

Regarding claim 8, Heck in combination with Watanabe teaches the connected vehicle of claim 1, Watanabe further comprising:
an advanced driver- assistance system (ADAS);
Watanabe [0097] discloses “For example, the ECU may include ADAS technologies that alert drivers to potential problems or to avoid collisions by implementing safeguards, such as autonomously controlling the vehicle.”
wherein the ADAS is arranged to control operation of the connected vehicle based upon the vehicle perception packet.  
Watanabe [0097] discloses “Alternatively, the current traveling data may be obtained from an engine control unit (i.e., ECU). The ECU may be any vehicle control system, for example, but not limited to, a braking control system, a throttle control system, a steering control system, or a body control system. The ECU may include an advanced driver assistance system (i.e., ADAS) …the ECU may include ADAS technologies that alert drivers to potential problems or to avoid collisions by implementing safeguards, such as autonomously controlling the vehicle.”
The Examiner notes that “traveling data” is further described in Watanabe [0029].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ADAS in Heck to incorporate that the ADAS may control operation of the vehicle based on a vehicle perception packet, as taught in Watanabe, to “enhance vehicle systems in order to increase vehicle safety and/or operator driving performance” (Watanabe [0097]).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heck in view of Watanabe, further in view of Schmitz et al. (U.S. Patent Application Publication No. 20200204614 and hereinafter, “Schmitz”).

Regarding claim 9, Heck teaches the connected vehicle, comprising:
a satellite navigation system;
Heck [0016] discloses “…location systems (e.g., GPS, cellular trilateration systems, short-range localization systems, dead-reckoning systems, etc.)”
a telematics communication system;
Heck [0013] discloses “The vehicle can be driven by a human driver, be automatically controlled, be telematically (e.g., remotely, teleoperatively, etc.) controlled, or be otherwise controlled.”
wherein the telematics communication system receives a fused perception packet (FPP);
Heck [0015] discloses “The method is preferably performed using data sampled by the onboard vehicle system, but can additionally or alternatively be performed using vehicle data (e.g., signals sampled by the vehicle sensors), other vehicles' data (e.g., received from the source vehicle or a remote computing system), aggregate population data, historic data (e.g., for the vehicle, driver, geographic location, etc.), or any other suitable data from any other suitable source.
Paragraph [0041] in the specification of the present application defines a fused perception packet (FPP) to be: “The FPP ("Fused Perception Packet") is a data packet that is a fusion of the VPPs from the plurality of similarly-situated vehicles that are in communication with the RSU 20.” The Examiner notes that using vehicle data in addition to other vehicles’ data and data from an aggregate population of vehicles is a combination of data, and therefore is a fused perception packet (FPP).
Heck in combination with Watanabe teaches:
and an advanced driver-assistance system (ADAS);
Watanabe [0097] discloses “For example, the ECU may include ADAS technologies that alert drivers to potential problems or to avoid collisions by implementing safeguards, such as autonomously controlling the vehicle.”
a spatial monitoring system, wherein the spatial monitoring system is arranged to generate a vehicle perception packet including a geo-spatial position, a speed and a trajectory for the connected vehicle based upon the satellite navigation system and the spatial monitoring system; 
Watanabe [0028] discloses “The moving object may further comprise a GPS unit or any appropriate location device for obtain information on position or geolocation of the moving object itself.”
 Watanabe [0029] discloses “The moving object may transmit traveling data to the server computer. The traveling data may comprise, for example, but not limited to, speed of a moving object, information on driving location and/or driving direction, state parameters of the automotive traveling process, identifier of a moving object or any user device associated with a moving object, or real-time, mileage and other status information.”
Watanabe [0002] discloses “Moving objects, such as vehicles, rapidly become “connected vehicles” that access, consume, and create information and share it with drivers, passengers, public infrastructure, and machines including other vehicles.”
wherein the FPP includes a geo-spatial position, speed and trajectory of each of a plurality of similarly-situated vehicles;
Watanabe [0028] discloses “The moving object may further comprise a GPS unit or any appropriate location device for obtain information on position or geolocation of the moving object itself.”
 Watanabe [0029] discloses “The moving object may transmit traveling data to the server computer. The traveling data may comprise, for example, but not limited to, speed of a moving object, information on driving location and/or driving direction, state parameters of the automotive traveling process, identifier of a moving object or any user device associated with a moving object, or real-time, mileage and other status information.”
Watanabe [0002] discloses “Moving objects, such as vehicles, rapidly become “connected vehicles” that access, consume, and create information and share it with drivers, passengers, public infrastructure, and machines including other vehicles.”
and wherein the ADAS is arranged to control operation of the connected vehicle based upon the FPP.  
Watanabe [0097] discloses “Alternatively, the current traveling data may be obtained from an engine control unit (i.e., ECU). The ECU may be any vehicle control system, for example, but not limited to, a braking control system, a throttle control system, a steering control system, or a body control system. The ECU may include an advanced driver assistance system (i.e., ADAS) …the ECU may include ADAS technologies that alert drivers to potential problems or to avoid collisions by implementing safeguards, such as autonomously controlling the vehicle.”
Watanabe [0049] discloses “The server (201) can receive current traveling data transmitted from a moving object (281) or two or more moving objects…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ADAS in Heck to incorporate that the ADAS may control operation of the vehicle based on a fused perception packet, as taught in Watanabe, to “enhance vehicle systems in order to increase vehicle safety and/or operator driving performance” (Watanabe [0097]).
While the combination of Heck and Watanabe does not expressly teach:
wherein the FPP is generated by a remotely-located multi-access edge computing cluster in communication with the connected vehicle via the telematics communication system;
wherein the multi-access edge computing cluster generates the FPP by fusing vehicle perception packets that are generated by the plurality of similarly-situated vehicles;
wherein the multi-access edge computing cluster is arranged to communicate the fused perception packet to the connected vehicle;
Heck and Watanabe in combination with Schmitz teaches:
wherein the FPP is generated by a remotely-located multi-access edge computing cluster in communication with the connected vehicle via the telematics communication system;
Schmitz [0036], [0040], [0047], and [0048] discloses “Furthermore, in a method for operating an edge cloud computer, the disclosure can provide that it is possible to swap the computing power for at least one of the following system applications at the terminal: …telematics…evaluation of sensor data…fusion of sensor data…”
Schmitz [0007] discloses “This is also expedient particularly in the case of networked transportation vehicles.”
wherein the multi-access edge computing cluster generates the FPP by fusing vehicle perception packets that are generated by the plurality of similarly-situated vehicles;
Schmitz [0036], [0040], [0047], and [0048] discloses “Furthermore, in a method for operating an edge cloud computer, the disclosure can provide that it is possible to swap the computing power for at least one of the following system applications at the terminal: …telematics…evaluation of sensor data…fusion of sensor data…”
Schmitz [0007] discloses “This is also expedient particularly in the case of networked transportation vehicles.”
wherein the multi-access edge computing cluster is arranged to communicate the fused perception packet to the connected vehicle;
Schmitz [0015] discloses “An edge cloud computer can be understood to be a computing node of an edge node network, which computing node has a processor having a computing power and a communication unit for exchanging data, e.g., with another edge cloud computer and/or a terminal…Via the communication unit, the edge cloud computer can receive data from a terminal, such as, e.g., a transportation vehicle, which the edge cloud computer can process by its own computing power on its processor. The edge cloud computer can send the results of the processing back to the transportation vehicle via the communication unit. The data can be, e.g., sensor data that can be evaluated on the edge cloud computer.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Heck and Watanabe to incorporate a multi-access edge cloud computing network, as taught by Schmitz, to achieve “improved edge cloud network in which the computing power can be provided rapidly and efficiently” (Schmitz [0009]).

Regarding claim 10, Heck in combination with Watanabe and Schmitz teaches the connected vehicle of claim 9, wherein Watanabe further teaches:
the FPP includes self-identification information;
Watanabe [0028] discloses “The moving object may further comprise a GPS unit or any appropriate location device for obtain information on position or geolocation of the moving object itself.”
and wherein the ADAS controls operation of the connected vehicle based upon the self-identification information included in the FPP.  
Watanabe [0097] discloses “Watanabe [0097] discloses “For example, the ECU may include ADAS technologies that alert drivers to potential problems or to avoid collisions by implementing safeguards, such as autonomously controlling the vehicle…The ECU can also parse commands [for] an action, such as an ADAS function in order to process the image data, the information on position and the any data obtained from another or other vehicles.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ADAS in Heck to incorporate that the ADAS may control operation of the vehicle based on a fused perception packet, as taught in Watanabe, to “enhance vehicle systems in order to increase vehicle safety and/or operator driving performance” (Watanabe [0097]).

Regarding claim 11, Heck in combination with Watanabe and Schmitz teaches the connected vehicle of claim 10, Watanabe further comprising:
the connected vehicle including a propulsion system, a braking system and a steering system; 
Watanabe [0097] discloses “The ECU may be any vehicle control system, for example, but not limited to, a braking control system, a throttle control system, a steering control system…”
wherein the ADAS is operably connected to the propulsion system, the braking system and the steering system;
Watanabe [0097] discloses “The ECU may be any vehicle control system, for example, but not limited to, a braking control system, a throttle control system, a steering control system…The ECU may include an advanced driver assistance system (i.e., ADAS)…”
and wherein the ADAS is arranged to control operation of the propulsion system, the braking system and the steering system based upon the geo-spatial position, speed and trajectory of each of the plurality of similarly-situated vehicles and the self-identification information included in the FPP.  
Watanabe [0028] discloses “The moving object may further comprise a GPS unit or any appropriate location device for obtain information on position or geolocation of the moving object itself.”
 Watanabe [0029] discloses “The moving object may transmit traveling data to the server computer. The traveling data may comprise, for example, but not limited to, speed of a moving object, information on driving location and/or driving direction, state parameters of the automotive traveling process, identifier of a moving object or any user device associated with a moving object, or real-time, mileage and other status information.”
Watanabe [0097] discloses “The ECU may be any vehicle control system, for example, but not limited to, a braking control system, a throttle control system, a steering control system… The ECU can also parse commands an action, such as an ADAS function in order to process the image data, the information on position and the any data obtained from another or other vehicles.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spatial monitoring in Heck to incorporate determining the geo-spatial position, speed, and trajectory of objects, as taught in Watanabe, to “enhance vehicle systems in order to increase vehicle safety and/or operator driving performance” (Watanabe [0097]).

Regarding claim 12, Heck in combination with Watanabe and Schmitz teaches the connected vehicle of claim 9, wherein Heck further teaches:
the FPP includes a blind area monitor associated with one of the plurality of similarly-situated vehicles.  
Heck [0064] discloses “Additional or alternative vehicle context parameters can include: traffic density, time of day, weather, ambient lighting, wheel traction, visual obstructions, or any other suitable contextual parameter.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spatial monitoring in Heck to incorporate blind area monitoring, as taught in Watanabe, to “enhance vehicle systems in order to increase vehicle safety and/or operator driving performance” (Watanabe [0097]).

Regarding claim 13, Heck in combination with Watanabe and Schmitz teaches the connected vehicle of claim 9, wherein Heck further teaches:
the plurality of similarly-situated vehicles comprises a plurality of vehicles that are travelling on a same portion of a roadway and travelling in a same direction as the connected vehicle.  
Heck [0023] discloses “In one example, the method can monitor (e.g., determine risk scores for, in generating a geographic risk map) a limited geographic region about the vehicle for near-collision events (e.g., only a region encompassing the anticipated route or approximate direction and duration of travel).”

Regarding claim 14, Heck in combination with Watanabe and Schmitz teaches the connected vehicle of claim 9, Heck further comprising:
a spatial monitoring system arranged to monitor a portion of a roadway on which the connected vehicle is operating;
Heck [0023] discloses “In one example, the method can monitor (e.g., determine risk scores for, in generating a geographic risk map) a limited geographic region about the vehicle for near-collision events (e.g., only a region encompassing the anticipated route or approximate direction and duration of travel).”
While Heck does not expressly teach:
wherein the spatial monitoring system is arranged to predict motion of each of the plurality of similarly-situated vehicles by linearly extrapolating the geo-spatial position, speed and trajectory of each of the plurality of similarly-situated vehicles that are included in the FPP.  
Heck in combination with Watanabe teaches:
wherein the spatial monitoring system is arranged to predict motion of each of the plurality of similarly-situated vehicles by linearly extrapolating the geo-spatial position, speed and trajectory of each of the plurality of similarly-situated vehicles that are included in the FPP.  
Watanabe [0005] discloses “The method may include displaying on a map, in a superimposing manner: …(iii) a travel prediction predicted real-time on the basis of the plurality of patterns. Movement tendencies, travel prediction, and other results may be determined using machine learning using travel history as input.”
Watanabe [0053] discloses “The map matching is used for matching the raw GPS location coordinates from a moving object to the coordinates of the actual mapped road network…The real-time traffic event manipulation is used for adding real-time map-matched events, such as traffic conditions, to improve route planning results.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spatial monitoring in Heck to incorporate determining the geo-spatial position, speed, and trajectory of objects, as taught in Watanabe, “enhance vehicle systems in order to increase vehicle safety and/or operator driving performance” (Watanabe [0097]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T.S./Patent Examiner, Art Unit 3662             

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662